DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2018/0219449) in view of Matsuo et al. (US 2015/0155759).
In re claim 1, Yamamoto, in figures 1-15, discloses an electric motor that includes a stator (21), and a rotor (22) to rotate on a shaft about a center axis, the rotor being surrounded by the stator, the electric motor comprising: a detector (45) to detect a rotational position of the shaft and to output an electrical signal indicative of a detection result (see paragraph 39 discussing output); a detector cover (41) to house the detector, the detector cover including an outer surface and an inner surface defining an interior of the detector, the outer surface defining an outer end surface that extends through the center axis and an outer side surface of the detector cover (as seen in figure 1); a power line (261,264) in the electric motor to transmit electric power that drives rotation of the rotor; a signal line (not clearly shown but inherently present to connect to the detector and output the result) to propagate the electrical signal indicative of the detection result output from the detector; and a connector on the outer surface of the detector cover, the connector (connector comprises two connectors for power and signal lines) having a first terminal connected to an end of the power line (61) and a second terminal connected to an end of the signal line (62), wherein the signal line extends through the detector cover without being exposed from the outer side surface of the detector cover (signal line is not shown to be pulled out), the detector includes circuitry to output the electrical signal indicative of the detection result (positioned on substrate 43), and the power line is positioned closer to a load side of the electric motor than the circuitry of the detector is (as shown in figure 1). Yamamoto does not teach the connector positioned on the outer side surface of the detector cover. Matsuo however teaches that it is known in the art to position the connector (55) on the outer side surface of the detector cover (as seen in figure 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have repositioned the connector of Yamamoto to the side surface of the detector cover as taught by Matsuo in order to allow connection from the side of the device, or as a matter of design choice.
In re claim 3, Yamamoto, in figures 1-15, discloses that the first terminal of the connector is fitted with the end of the power line at a position that is closer to the load side of the electric motor than a signal line fitting position of the connector is to the load side (as seen in figures 1 and 3; Since the load side is not clearly defined in the claims, this can be any side; furthermore, the specification points to the side where the load is connected as being the load side. Thus it is inherent that in the prior art, the side where the load is connected is the load side).
In re claim 4, Yamamoto, in figures 1-15, discloses that the detector cover is a cylindrical body (as seen in figure 3).
In re claim 9, Yamamoto, in figures 1-15, discloses that the power line extends through the detector cover (this is inherent to connect to an external power source).
In re claim 10, Yamamoto, in figures 1-15, discloses that the power line extends from the stator into the detector cover and then to the connector (this is inherent because the power line connects to the stator and then connects to the connector through the detector cover in the structure shown in figure 1).
In re claim 11, Yamamoto, in figures 1-15, discloses that no part of the power line extends into the interior of the detector (this is clearly visible in figure 1; the power line does not extend into the detector in any figures; the detector is connected to the signal line, not power line that clearly extends to power the stator).
In re claim 12, Yamamoto, in figures 1-15, discloses that the signal line extends from the interior of the detector into the detector cover and then to the connector (this is an inherent functionality of the shown structure).
In re claim 13, Yamamoto, in figures 1-15, discloses that the connector having the end of the power line and the end of the signal line is connectable to a single cable (a single cable with compatible connection structure at the end is inherently capable to be connected to the connector structure shown in the prior art).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2018/0219449) in view of Matsuo et al. (US 2015/0155759) and Papst (US 3527969).
In re claims 7-8, Yamamoto/Matsuo teaches the claimed invention except for the cover being made of conductive/ferromagnetic material. Papst however teaches that it is known in the art to use a conductive and ferromagnetic material in the cover of the device (see specification column 3 lines 45-60). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used conductive and ferromagnetic material as taught by Papst in the cover of Yamamoto/Matsuo in order to reduce noise as discussed by Papst.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/           Primary Examiner, Art Unit 2837